60 U.S. 182 (____)
19 How. 182
THE CLAIMANTS AND OWNERS OF THE STEAMER VIRGINIA, APPELLANTS,
v.
MICHAEL W. WEST, WILLIAM T. BELL, ALBERT R. HEATH, AND JAMES J. EDWARDS, PARTNERS, UNDER THE FIRM OF HEATH & EDWARDS; THOMAS C. BUNTING AND ____ LECATO, PARTNERS, UNDER THE FIRM OF BUNTING & LECATO, AND JOHN M. HENDERSON.
Supreme Court of United States.

Mr. Johnson moved to dismiss the appeal, upon the ground that the record was not filed in time.
Mr. Chief Justice TANEY delivered the opinion of the court.
This is an appeal from the Circuit Court for the district of Maryland.
The decree from which the appeal has been taken was passed by the Circuit Court on the 17th day of November, 1855, and the appeal was prayed on the same day in open court. But it was not prosecuted to the next succeeding term of this court, *183 and no transcript of the record was filed here during that term. But a transcript has been filed at the present term of this court, and the case docketed. And a motion is made to dismiss it, upon the ground that the appeal is not legally before this court, according to the act of Congress regulating appeals.
The construction of this act of Congress, and the practice of this court under it, has been settled by the cases of Villalobos v. The United States, (6 Howard, 81,) and The United States v. Curry, (6 Howard, 106.) The transcript must be filed in this court and the case docketed at the term next succeeding the appeal, in order to give this court jurisdiction. This case must therefore be dismissed.
But the dismissal does not bar the appellant from taking and prosecuting another appeal at any time within five years from the date of the decree, provided the transcript is filed here and the case docketed at the term next succeeding the date of such second appeal.